Citation Nr: 0624325	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  01-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to a combined rating in excess of 30 percent for 
a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1988 to July 1995 and from July 1997 to January 1998.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied a rating in excess of 10 
percent for status post partial medial meniscectomy and 
osteoarthritis of the left knee.  In December 2000, the 
veteran requested a personal hearing at the RO.  He withdrew 
the hearing request by correspondence in May 2001.  In 
November 2003, the case was remanded for further development.  
In August 2005, the RO increased the rating for the veteran's 
service-connected left knee disability to a combined rating 
of 30 percent (based on a formulation of 20 percent under 
Code 5258, effective from December 1998, and 10 percent under 
Code 5257, effective from November 23, 2004).  The veteran 
has not disagreed with the effective dates assigned.  Because 
the combined rating is less than the maximum provided under 
the applicable criteria (and since the veteran has not 
expressed satisfaction with the rating), it does not 
represent a complete grant of the benefit sought, and the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The veteran's service connected postoperative left knee 
disability is manifested by complaints of locking episodes, 
X-ray evidence of severe degenerative changes, slight 
synovial effusion, slight varus deformity, and some 
limitation of motion; limitation of flexion to 45 degrees, 
limitation of extension to 10 degrees, and more than slight 
instability are not shown, and the knee is not ankylosed.


CONCLUSION OF LAW

A combined rating in excess of 30 percent is not warranted 
for the veteran's service connected left knee disability.  38 
U.S.C.A.§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5256, 5257, 5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial Agency of 
Jurisdiction (AOJ) decision, the AOJ did not err in not 
providing the notice prior to the initial adjudication; 
instead, the claimant had the right to timely content-
complying notice and proper subsequent VA process.  Here, the 
initial adjudication preceded enactment of the VCAA.  The 
veteran was provided the VCAA-mandated notice via April 2004 
correspondence from the RO, specifically including that he 
was to provide any additional evidence he had pertinent to 
his claim.  In addition, an August 2005 supplemental 
statement of the case (SSOC) and more specifically a March 
2006 SSOC (pursuant to directives of the January 2006 Board 
remand) provided the full text of the regulation implementing 
the VCAA.  The veteran has had ample opportunity to 
respond/supplement the record.  Significantly, neither the 
veteran nor his representative has alleged that the notice in 
this case has been less than adequate.

While the veteran did not receive pre-decisional notice 
regarding effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473(2006)), the purpose of such 
notice was satisfied when the RO increased the rating for the 
disability at issue, and assigned effective dates for the 
awards.  The letter advising the veteran of the August 2005 
decision also advised him of his appellate rights.  He has 
received all necessary notice, and has had opportunity to 
respond/supplement the record, and to participate in the 
adjudicatory process.  He is not prejudiced by any notice 
timing deficiency.

Regarding the duty to assist, VA and (to the extent possible) 
private treatment records have been secured.  VA has arranged 
for the veteran to be examined.  He has not identified any 
pertinent evidence that remains outstanding (in fact he has 
stated through his representative by written correspondence 
October 2002, he does not have any new evidence to submit.)  
VA's duty to assist is met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review. 

B.		Factual Background

Service connection for a left knee disability (residuals of 
partial medial meniscectomy with osteoarthritis, rated 10 
percent) was granted by a June 1997 rating decision.

The veteran's claim for an increased rating for the left knee 
disability was received in November 1999.

On December 1999 VA examination the veteran reported that he 
had left knee pain daily and also had constant swelling and 
locking.  Examination of the knee noted that the ligaments 
were stable.  There was no tenderness to palpation, a trace 
of effusion, and a negative McMcurray test.  No crepitus on 
active range of motion (ROM) but there was a slight clicking 
palpated.  Range of motion was from 0 degrees of extension to 
120 degrees of flexion.  An X-ray of the left knee showed 
degenerative joint disease (DJD) of the medial joint space.  
A December 1999 MRI of the left knee showed severe 
degenerative arthrosis and chondrosis.

On November 2000 VA examination the veteran reported that he 
had progressive left knee pain and dysfunction (weakness, 
fatigability, incoordination) since an injury in 1994.  He 
reported difficulty kneeling, squatting, and stair climbing, 
and could no longer run.  Examination revealed he limped on 
the left without assistive device; he was able to move about 
the examining room, mount and dismount the examining table, 
hop clumsily on the left foot, heel and toe walk, and do 
partial squats and rise.  Left knee range of motion was from 
0 degrees extension to 140 degrees flexion.  There was 
tenderness, synovial effusion, crepitus, pain on motion, 
positive McMurray, negative Lachman, and no lateral 
instability.  The impression was severe degenerative joint 
disease of the left knee.  In June 2001, a VA physician 
reviewed the claims file and opined that the veteran's left 
knee disability related functional impairment was mild +, 
possibly towards moderate, but with essentially full range of 
motion.   

On November 23, 2004 VA examination the veteran voiced 
complaints of constant burning on the inner side of his left 
knee, weakness, swelling, locking, trouble walking stairs and 
squatting.  Examination revealed burning on the medial side 
of the knee and a slight limp as he walked.  He was able to 
heel and toe walk and to squat.  Range of motion was from 0 
degrees extension to 115 degrees flexion.  There was a slight 
varus deformity of the knee, and there was tenderness along 
the medial joint line.  The ligaments were intact.  There was 
no varus/valgus instability, and drawer, Lachman, pivot 
shift, and McMurray signs were negative.  The McMurray sign 
testing produced pain on the medial side of the knee.  There 
was slight synovial effusion.  The examiner opined that the 
veteran was able to do the activities of daily living, but 
would have problems with pain doing any excessive squatting 
or stairs, and that such activities would require him to take 
medication or use assistive devises.  The examiner noted thee 
was no gross instability of the knee, but that the knee was 
in slight varus, versus right knee slight valgus.  
C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service connected postoperative left knee 
disability is currently rated 20 percent under Code 5258 (for 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint), and 10 
percent under Code 5257 (for subluxation and instability.  As 
20 percent is the maximum rating under Code 5258, we must 
look at other applicable diagnostic codes that would provide 
a rating in excess of 20 percent.  38 C.F.R. § 4.71a.  The 
service connected entity includes arthritis.   

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes involved.  Code 
5003.  Under Code 5260, limitation of knee flexion is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Under Code 5261, 
limitation of knee extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a 

The left knee disability may alternatively be rated as 
arthritis under the limitation of motion codes.  (Ratings 
under both Code 5258 and 5260 and/or 5261 may not be assigned 
as Code 5258 rates in part based on motion limitation 
(locking), and rating under Codes 5258 and 5260 and/or 5261 
would violate the prohibition against pyramiding.)  However, 
knee flexion is not shown to limited to 45 degrees, and 
extension is not shown to be limited to 10 degrees.  
Consequently, the limitations of motion shown are 
noncompensable under Codes 5260, 5261 and rating under those 
codes would be of no benefit to the veteran.  

As for the 10 percent rating under Code 5257, knee impairment 
with recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5257.  More than slight 
instability or subluxation is not shown (note that VA 
examination revealed negative Lachman, pivot shift, 
McMurray's and drawer signs, and only slight varus deformity 
along with medial knee pain with McMurray's; no gross 
instability was appreciated).  Consequently, a rating under 
Code 5257 in excess of the 10 percent currently assigned is 
not warranted.  

Finally, as ankylosis of the knee is not shown, an alternate 
rating under criteria for rating ankylosis likewise is not 
warranted.  38 C.F.R. § 4.71a, Code 5256.  

The competent (medical) evidence of record does not show 
manifestations that would warrant a combined rating in excess 
of 30 percent for the veteran's service connected left knee 
disability under any formulation of the applicable rating 
criteria.  The preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

A combined rating in excess of 30 percent for the veteran's 
service connected left knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


